United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hartford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-486
Issued: July 19, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 4, 2012 appellant filed a timely appeal from a September 7, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his emotional
condition claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On March 8, 2011 appellant, then a 40-year-old clerk, filed an occupational disease claim
alleging that he experienced stress and anxiety as a result of the postmaster creating a “very

1

5 U.S.C. § 8101 et seq.

hostile atmosphere” in the course of his federal employment.2
February 26, 2011.

He stopped work on

In a statement dated March 10, 2011, Hilda Christy, the postmaster, related that she was
unaware that appellant had problems with her. She noted that he repeatedly expressed concern
over his job given the recent changes in the employing establishment. Appellant asked
Ms. Christy about a change in a transportation schedule and whether he would now have a twohour lunch. Ms. Christy replied that she had just received the message about the schedule
change. On February 26, 2011 coworkers told her that appellant indicated that if his hours
changed he would “quit the job or go out on stress.” Appellant left work with a sore throat.
Ms. Christy noted that his allegations were vague and thus difficult to address. She related, “At
no time did I ever have any conversation with [appellant] that could have led to these accusations
of stress, anxiety and [a] hostile atmosphere.”
In a statement dated March 10, 2011, a coworker related that six months earlier the
employing establishment informed them that the office would begin using flat automation
sorting.3 Appellant was worried that he would be “excessed” as he had the least seniority. He
started asking the postmaster and coworker for any news. Appellant became upset when he
heard that his schedule might be changed. He informed the coworker that “if his schedule
changes or he gets excessed then he will go on stress leave or quit….”
By letter dated March 23, 2011, OWCP requested additional factual and medical
information from appellant, including a detailed statement regarding the work factors to which
he attributed his emotional condition.
In a statement dated March 27, 2011, Randall Huntington, a coworker, related that he
experienced stress due to harassment by Ms. Christy. He criticized her management and
leadership skills and indicated that she was mean, lied and tried to fire people. Mr. Huntington
maintained that Ms. Christy had repeatedly been fired or transferred and should be removed from
her position.
In a March 30, 2011 statement, appellant attributed his stress to supervisors repeatedly
instructing him to do other tasks before he had completed his current assignment, yelling at him
and his coworkers almost every day and speaking poorly about his coworkers. He denied that he
believed that his job was at risk. Appellant did not file a grievance or Equal Employment
Opportunity (EEO) complaint because he feared reprisals.
On April 29, 2011 Ms. Christy related that she was unable to respond to appellant’s
allegations that she had cases filed against her given the general nature of his “sweeping
derogatory statements.” She disagreed that the workstation was disorganized and asserted that
she treated her employees “with dignity and respect….” Ms. Christy noted that appellant
sometimes took a short lunch in order to get overtime or to leave early. She indicated that
2

Appellant submitted medical evidence in support of his claim.

3

The name of the coworker is not legible. In a statement dated March 29, 2011, a coworker indicated that
appellant had not mentioned that the postmaster created a hostile work environment.

2

Mr. Huntington had multiple disciplinary actions against him. Ms. Christy maintained that she
had not been “fired three times” but instead had accepted “higher level assignments outside this
facility….”
In an undated statement received on May 3, 2011, appellant asserted that Ms. Christy had
lost multiple cases filed against her. He maintained that the office was “in disarray” and that the
postmaster lied and “used fear tactics.” Appellant stated, “[Ms. Christy] yells at me out loud and
in front of coemployees and customers making me very anxious and uncomfortable. Ms. Christy
yells at other workers as well giving me the same feelings.” Appellant indicated that all the
employees knew the difficulties caused by Ms. Christy. A coworker told Ms. Christy that he
could not stay to get all the work done and she told him that appellant would work overtime.
Appellant told her he could only work a little overtime that day and she yelled that he did not
help out and it was “all about you.” The coworker told him that Ms. Christy wanted revenge and
stated that he was a “horrible worker” and was giving him a two-hour lunch. Appellant
maintained that Ms. Christy’s supervisor was also scared of her.
A leave analysis for 2010 and 2011 shows that on several occasions appellant either did
not take lunch and left work early or took a short lunch and worked overtime.
A May 6, 2011 police incident report indicated that Ms. Christy called the police after her
car was “keyed.”4 Ms. Christy provided the names of three employees who had “either filed
charges against her or she has written them up in the past for work performance.” The police
officer spoke with appellant, one of the listed employees, who denied vandalizing the vehicle.
In a statement received May 19, 2011, appellant related that on May 6, 2011 a police
officer asked if he had vandalized Ms. Christy’s car. He alleged that the questioning was in
retaliation as he was the only employee questioned about the incident. Appellant stated that his
short lunches benefited the postmaster because they were short of workers in the middle of the
day. He noted that he worked many of his off days. Appellant named individuals who had won
harassment cases against Ms. Christy. He asked the postmaster’s supervisor if he could be
transferred. Appellant provided a list of short statements and signatures from employees
generally supporting hostility or intimidation by Ms. Christy.
In an August 16, 2011 statement, a coworker agreed that Ms. Christy created “a hostile,
threatening, terrible work condition and cause[d] fear and intimidation to most all employees.”
On August 16, 2011 a union steward related that Ms. Christy treated employees
disrespectfully “talking down to them or publically berating them.” He indicated that he had not
witnessed the incidents that led others to file EEO complaints but could “imagine there would be
validity to the allegations.” Ms. Christy threatened to get even with employees, took matters
personally and disregarded the labor contract.

4

The record also contains an April 21, 2010 police report indicating that Ms. Christy’s car was vandalized
repeatedly over the past four months.

3

By decision dated September 7, 2011, OWCP denied appellant’s emotional condition
claim on the grounds that he did not sustain an injury in the performance of duty. It found that
he had not alleged any compensable employment factors.
On appeal, appellant argued that Joe Mazola, a supervisor, lied when he told him that
Ms. Christy would be transferred. He maintained that Ms. Christy was “hateful and abusive.”
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of FECA.5 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a reductionin-force or his frustration from not being permitted to work in a particular environment or to hold
a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under FECA.7 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.8
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9
For harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.10 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and EEO complaints, by themselves, do not establish that workplace harassment or
unfair treatment occurred.11 The issue is whether the claimant has submitted sufficient evidence
5

Supra note 1; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

Gregorio E. Conde, 52 ECAB 410 (2001).

7

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 556 (1991).
8

See William H. Fortner, 49 ECAB 324 (1998).

9

Ruth S. Johnson, 46 ECAB 237 (1994).

10

See Michael Ewanichak, 48 ECAB 364 (1997).

11

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

4

under FECA to establish a factual basis for the claim by supporting his or her allegations with
probative and reliable evidence.12 The primary reason for requiring factual evidence from the
claimant in support of his or her allegations of stress in the workplace is to establish a basis in
fact for the contentions made, as opposed to mere perceptions of the claimant, which in turn may
be fully examined and evaluated by OWCP and the Board.13
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.14 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, OWCP must base its decision on an analysis of
the medical evidence.15
ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of a number of
employment incidents and conditions. OWCP denied his emotional condition claim on the
grounds that he did not establish any compensable work factors. The Board must, therefore,
initially review whether these alleged incidents and conditions of employment are covered
employment factors under the terms of FECA.
Appellant has not alleged that he developed an emotional condition due to the
performance of his regular or specially assigned duties or out of a specific requirement imposed
by his employment. He related that supervisors instructed him to do other tasks before he had
completed his current task. The assignment of work, however, is an administrative function of
the employing establishment and not a duty of the employee. An administrative or personnel
matter will be considered to be an employment factor where the evidence discloses error or
abuse on the part of the employing establishment.16 Appellant has not submitted any evidence of
error or abuse by the employing establishment in the assignment of work and thus has not
established a compensable employment factor.
Appellant further alleged that Ms. Christy, the postmaster, frequently required him to
take a short lunch, work on his day off or work overtime. A leave analysis indicates that he
periodically worked a short lunch or did not take lunch and either left early or worked overtime.
12

See James E. Norris, 52 ECAB 93 (2000).

13

Beverly R. Jones, 55 ECAB 411 (2004).

14

Dennis J. Balogh, 52 ECAB 232 (2001).

15

Id.

16

Lori A. Facey, 55 ECAB 217 (2004).

5

Ms. Christy related that appellant requested short lunches so that he could either leave early or
work overtime. While appellant maintained that she required him to work overtime or take a
short lunch for her convenience, he has not factually established that it was at her instruction
rather than at his request. Further, he has not attributed his stress to overwork or the
performance of his work duties. Appellant instead alleged that the change in his work
assignments was for Ms. Christy’s benefit rather than his own. However, the manner in which a
supervisor exercises her discretion falls outside the coverage of FECA. This principle recognizes
that supervisors must be allowed to perform their duties and at times employees will disagree
with their supervisor’s actions.17 Mere dislike or disagreement with certain supervisory actions
will not be compensable absent proof of error or abuse on the part of the supervisor.18 Appellant
has not factually established that taking short lunches and working overtime was imposed by
Ms. Christy rather than at his request and, additionally, has not demonstrated error or abuse on
the part of the employing establishment in assigning overtime and allowing or requiring short
lunches.
Appellant primarily attributed his stress to harassment, discrimination and verbal abuse
by Ms. Christy, the postmaster. If disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from the
employee’s performance of his regular duties, these could constitute employment factors.19 The
evidence, however, must establish that the incidents of harassment or discrimination occurred as
alleged to give rise to a compensable disability under FECA.20 Additionally, verbal altercations
and difficult relationships with supervisors, when sufficiently detailed by the claimant and
supported by the record, may constitute factors of employment. This does not imply, however,
that every statement uttered in the workplace will give rise to coverage under FECA.21
Appellant generally alleged that Ms. Christy criticized him to coworkers, lied and used
fear to control her subordinates. He asserted that she had lost numerous cases filed against her
and that the office was chaotic. Appellant maintained that Ms. Christy repeatedly yelled at him
and others and created a hostile work environment. One day when he told her that he could only
work a little overtime that day she yelled that it was “all about you.” Appellant asserted that
Ms. Christy told a coworker that he was a “horrible worker” and that she was going to change
the duration of his lunch. In a statement dated April 29, 2011, Ms. Christy denied that the office
was disorganized and maintained that she treated subordinates respectfully. She related that
appellant’s assertions that she had claims filed against her were too vague to address.
In support of his allegation, appellant submitted statements from coworkers. In a
statement dated March 27, 2011, Mr. Huntington maintained that Ms. Christy was a poor
manager, lied and wanted to fire employees. On August 16, 2011 another steward related that
17

See Donney T. Drennan-Gala, 56 ECAB 469 (2005); Beverly R. Jones, 55 ECAB 401 (2004).

18

See Linda J. Edwards-Delgado, 55 ECAB 401 (2004).

19

Janice I. Moore, 53 ECAB 777 (2002).

20

Id.

21

Marguerite J. Toland, 52 ECAB 294 (2001).

6

she berated employees publically. Appellant also submitted a list of signatures and statements
from other coworkers supporting that Ms. Christy was hostile and intimidating. The witness
statements, however, are general in nature and do not describe specific instances of harassment
or discrimination taken by Ms. Christy against appellant.22 They are thus insufficient to
demonstrate harassment or discrimination. Further, while appellant alleged that Ms. Christy
yelled at him that it was “all about you” on one occasion, he has not factually supported this
allegation or shown how this one instance would rise to the level of verbal abuse.
Appellant further argued that Ms. Christy discriminated against him by informing police
officers that he may have vandalized her vehicle. He indicated that he was the only employee
questioned by the police and that he believed Ms. Christy was retaliating against him. A police
report dated May 6, 2011 indicates that Ms. Christy called the police and told them that her car
had been “keyed.” Ms. Christy told the police the names of three of her subordinates who had
filed a complaint against her or had performance issues. The police spoke with appellant, who
was one of the three named employees. Appellant denied vandalizing Ms. Christy’s vehicle.
While he alleged that he was the only employee interviewed by the police, there is no evidence
that she discriminated against him in providing the police with the names of workers who had
filed claims against her or been the subject of disciplinary action. Additionally, investigations,
which are an administrative function of the employing establishment, do not involve an
employee’s regular or specially assigned employment duties and are not considered to be an
employment factor where the evidence does not demonstrate error or abuse on the part of the
employing establishment.23 As appellant has not submitted evidence supporting either
discrimination or error or abuse by Ms. Christy in reporting the vandalism of her car to the
police, he has not established a compensable work factor.
On appeal, appellant contended that Ms. Christy was a hateful and abusive manager. As
noted, however, such allegations must describe specific instances of harassment or abuse and be
supported by a factual basis.24 Appellant also argued that Mr. Mazola erroneously informed him
that Ms. Christy would be transferred. Again, however, he has not shown any error or abuse by
the employing establishment in an administrative action.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained an emotional
condition in the performance of duty.

22

See Cyndia R. Harrill, 55 ECAB 522 (2004).

23

Beverly A. Spencer, 55 ECAB 501 (2004); Linda K. Mitchell, 54 ECAB 748 (2003).

24

See Michael Ewanichak, 48 ECAB 364 (1997) (unsubstantiated allegations of harassment and discrimination
are not determinative of whether such harassment or discrimination occurred).

7

ORDER
IT IS HEREBY ORDERED THAT the September 7, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 19, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

